Citation Nr: 1244413	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from August 1959 to April 1960.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2011, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Further development is required in this case, as the RO did not comply with the Board's October 2011 remand regarding the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, anxiety, and depression.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

Some of the ordered development was accomplished such as obtaining the Veteran's service personnel records.  The RO also afforded the Veteran a VA psychological examination in January 2012.

However, other development ordered by the Board was not accomplished.  In a January 2012 AMIE request, the RO/AMC provided the VA examiner with inaccurate information that did not comply with the Board's directive.  Id.  Further, the January 2012 VA examiner provided an insufficient medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

In its October 2011 remand, the Board noted that one of the Veteran's alleged stressors occurred when he was stationed in North Korea, during which time he was shot at while guarding an ammunition dump.  The Board stated that the Veteran's service personnel records should be obtained to corroborate his service in Korea.  But, based on the evidence in the file at the time of its remand, the Board said that the Veteran had no apparent service in Korea and that, "unless otherwise corroborated", the examiner should take as conclusive fact that the Veteran's ammunition dump incident was not credible and not corroborated by the evidence of record.  

However, in November 2011, the RO received the Veteran's service personnel records that corroborate his service in Korea from February 4 to April 17, 1960.  Nevertheless, in the AMIE request to the VA examiner, the RO/AMC merely repeated that "unless otherwise corroborated" the examiner should take as conclusive fact that the Veteran's ammunition dump incident was not credible and not corroborated by the evidence of record.  

In rendering his opinion that the Veteran did not meet the criteria for PTSD, the January 2012 VA examiner specifically noted the Veteran's alleged ammo dump incident that, according to the AMIE request, was not corroborated.

Further, in July 2012, the RO/AMC requested clarification of the VA examiner's opinion, but did not advise him that the Veteran's service in Korea was corroborated.  See Stegall v. West, supra.

Moreover, the January 2012, VA examiner diagnosed the Veteran with an anxiety state that at least as likely as not pre-existed his military service.  However, as to whether the Veteran's pre-existing psychiatric disorder clearly and unmistakably was aggravated during military service, the VA examiner said that "[t]his cannot be resolved without resorting to speculation".  

When a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. at 382.  However, in this case, the January 2012 VA examiner's opinion is not sufficiently supported.

First, the VA examiner explained that he was requested to "take as conclusive fact that the [V]eteran's ammunition dump incident [is] not credible and is not corroborated by the evidence in the record."  Thus, this stressor could not have aggravated the pre-existing disorder.  However, as discussed above, the VA examiner was misinformed as to this point.  Second, the examiner noted the absence of mental health service treatment records but stated that it was not uncommon for visits to Chaplains to be undocumented.  The Veteran was a Chaplin's assistant, had access to a Chaplin, and was discharged due to family problems in Greece.
 
In light of the Veteran's service personnel records verifying his presence in Korea for several months in early 1960, and the insufficiency of the January 2012 VA examiner's opinion, the Board concludes that he should be afforded a new VA examination to determine the etiology of any currently diagnosed psychiatric disorder found to be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for a new VA examination performed by a psychiatrist (who has not previously evaluated him) to determine the etiology of any diagnosed psychiatric disorder found to be present.  The claims file should be should be made available to the examiner prior to the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The examiner should be advised that the Veteran has verified military service in Korea from February to April 1960 and thus should accept as fact his alleged stressor regarding an ammunition dump incident in that country.  The examiner is requested to address the following:

a. If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis.

b. If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service. 

c. If any disability was incurred before August 1959, was there a permanent increase in disability, beyond the natural progress of the disorder, during the Veteran's period of active military duty from August 1959 to April 1960?

d. If so, the specific degree of aggravation over and above the pre-existing level of psychiatric disability must be specifically identified.

e. It must be clarified whether or not any current psychiatric illness (such as an anxiety state), if present in service, clearly and unmistakably pre-existed service and clearly and unmistakably did not undergo a permanent increase in severity during active duty.  

All opinions and conclusions expressed must be supported by a complete rationale.

2. Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



